By the Court :
In concluding that the title of the plaintiff was equitable merely, the court below must have overlooked the fact that Hayes and Caperton had conveyed the premises directly to the plaintiff. At the time that the latter conveyance was made, the legal title was in the grantors; for the instrument previously delivered by them to Clark (which is the pretended deed to Marshall) was void as a conveyance—there being no grantee mentioned therein.
Judgment reversed, and cause remanded for a new trial. Remittitur forthwith.